DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamichi (US 5613709 A)
Regarding claim 1 Nakamichi teaches a steering gearbox attachment structure comprising: a housing of a Steering gearbox (FIG. 1: G), the housing including a first abutting portion and a Second abutting portion (FIG. 3: 18 & 21);  a first support portion (FIG. 3: 16) being provided to a first cross member provided in a suspension device of a vehicle (FIG. 1 & 3: 16), and having a first attachment surface being abuttable against the first abutting portion (FIG. 3: 16 & 18 depicted abutting; column 3, lines 47-60); a second support portion (FIG. 3: 19) being provided to a second cross member provided on a vehicle front side of the first cross member (FIG. 3: 19 depicted as being forward, left in the image, of at least part of 16) in the suspension device, and having a second attachment surface being abuttable against the second abutting portion (FIG. 3: 19 & 21 depicted abutting; column 3, lines 47-60); a first fixing portion configured to fix the first abutting portion to the first support portion in a state where the first abutting portion abuts against the first attachment surface and the second abutting portion abuts against the second attachment surface (FIG. 4: either and both of the unlabeled bolts indirectly fix the abutting portions and support portions and attachment surfaces as claimed); and a second fixing portion configured to fix the second abutting portion to the second support portion in a state where the first abutting portion abuts against the first attachment surface and the second abutting portion abuts against the second attachment surface (FIG. 4: the other of the unlabeled bolts mentioned above), wherein the first cross member and the second cross member extend in a vehicle width direction (FIG. 1: 16 & 19 are both depicted with non-zero widths), an angle between the first attachment surface of the first support portion and the second attachment surface of the second support portion is greater than 90° and less than 110° (FIG. 3: depicted, particularly the interpretation that the angle is measured between any point on the first attachment surface, any point on the second attachment surface, and a third point in space being a vertex which may be chosen to meet any desired specification), and wherein a first abutting surface of the first abutting portion and a second abutting surface of the second abutting portion are formed such that, in a direction around an axis of the steering gearbox, the first abutting surface is located on the first abutting portion on a same side as a side where the second abutting surface is located on the second abutting portion (FIG. 3: either the left or the right side will satisfy this limitation), the first abutting surface being abuttable against the first attachment surface, the second abutting surface being abuttable against the second attachment surface (FIG. 3: depicted). 
Regarding claim 2 Nakamichi teaches that the housing of the steering gearbox is fixed to the first support portion and the second support portion (FIG. 3: depicted fixed by the shapes of 16 & 19), the first attachment surface and the second attachment surface are formed such that the first attachment surface of the first support portion and the second attachment surface of the second support portion are substantially parallel to an axis of the steering gearbox (FIG. 1: depicted with respect to the axis passing through the middle of G), in a state where the first abutting portion is fixed to the first support portion and the second abutting portion is fixed to the second support portion (FIG. 1: depicted).
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Regarding the argument that Nakamichi does not teach the abutting surfaces as claimed, the abutting portions are clearly depicted with surfaces (abutting surfaces, shown in cross section directly above and below the rack body R) and their abutting nature is described (column 3 lines 47-60). Additionally, none of the changes to the claims have introduced limitations not taught by Nakamichi. Therefore, Nakamichi teaches each element of Applicant’s claims and all claims remain rejected. 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

	                     /PAUL N DICKSON/                                    Supervisory Patent Examiner, Art Unit 3616